Citation Nr: 1510384	
Decision Date: 03/12/15    Archive Date: 03/24/15

DOCKET NO.  13-02 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, claimed as due to exposure to Agent Orange.

2.  Entitlement to service connection for peripheral neuropathy, claimed as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Y. Venters, Associate Counsel



INTRODUCTION

The Veteran had active service from March 1965 to August 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In June 2013, the Veteran presented testimony before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims folder.



FINDINGS OF FACT

1.  The Veteran was not exposed to Agent Orange during his service in Thailand.

2.  Diabetes mellitus was not manifest in service or within one year of separation, and is not attributable to service.

3.  Peripheral neuropathy was not manifest in service or within one year of separation, is not attributable to service, and is not proximately related to or aggravated by a service-connected disability.




CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

2.  Peripheral neuropathy was not incurred in or aggravated by service, may not be presumed to be, and is not proximately due to or aggravated by a service-connected disease or injury.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also defines the obligations of VA with respect to its statutory duty to assist a claimant in the development of his claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

In compliance with VA duty to notify, the RO provided a pre-adjudication VCAA notice letter in August 2011 regarding service connection for the Veteran's claims.  The Veteran was notified of the evidence needed to substantiate the claim for service connection, as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for disability ratings and for the effective date of the claim.  Thus, the duty to notify the Veteran was met.

The VCAA also requires VA to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The record reflects that all pertinent available service treatment records (STRs) and all available post-service medical evidence identified by the Veteran, including Social Security Administration (SSA) records and VA treatment records, have been obtained.  The RO also requested from the Joint Services Records Research Center (JSRRC) Coordinator information relating to whether the Veteran was exposed to Agent Orange when he served in Thailand, as discussed in more detail below.

In June 2013, the Veteran was afforded a hearing conducted before the undersigned Veterans Law Judge (VLJ).  At the start of the hearing, the VLJ confirmed the issues on appeal.  During the hearing, the Veteran set forth his arguments and contentions.  There was also discussion regarding additional evidence.  This action supplements VCAA and complies with 38 C.F.R. § 3.103.

The Board notes that the Veteran was provided with a VA examination; however no medical opinion regarding these matters was given.  Under the VCAA, VA must provide an examination when there is competent evidence of a disability (or persistent or recurrent symptoms of a disability) that may be associated with an in-service event, injury, or disease, but there is insufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service, and the threshold for finding that the disability (or symptoms of a disability) may be associated with service is low.  McLendon, 20 Vet. App. at 83; Locklear v. Nicholson, 20 Vet. App. 410, 419 (2006).

In this case, the Veteran does not allege and the evidence does not show that the claimed disabilities manifested in service or within one year of service.  He alleges that his diabetes was caused by exposure to Agent Orange during service and that peripheral neuropathy is secondary to diabetes.  As will be explained below, the evidence does not indicate that the Veteran was exposed to herbicides during service nor does the evidence otherwise show that that these disabilities may be related to service.  Under these circumstances, the Board finds that VA examinations are not required, even under the low threshold of McLendon.

For these reasons, the Board finds that the Veteran has been given ample opportunity to present evidence and argument in support of his claims. 

The Board concludes that all the available records and medical evidence have been obtained in order to make an adequate determination as to his claims.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

At the outset, the Board will address the theories of presumptive service connection sought in connection with the claim on appeal.  Specifically, the Veteran here claims that his diabetes mellitus is related to exposure to herbicides while serving in Thailand.

VA has established a procedure for verifying exposure to herbicides in Thailand during the Vietnam Era.  See the VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C (M21-1MR); Compensation and Pension Bulletin, May 2010.  VA has determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand for the purpose of eliminating vegetation and ground cover for base security purposes as evidenced in a declassified Vietnam era Department of Defense document titled, "Project CHECO Southeast Asia Report: Base Defense in Thailand."  Id.  Special consideration of herbicide exposure on a facts-found or direct basis should be extended to those Veterans whose duties placed them on or near the perimeters of Thailand military bases.  Id.  This allows for presumptive service connection of the diseases associated with herbicide exposure.  Id.  

The majority of troops in Thailand during the Vietnam era were stationed at the Royal Thai Air Force Bases of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.  Id.  If a Veteran served on one of these air bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by MOS (military occupational specialty), performance evaluations, or other credible evidence, then herbicide exposure should be acknowledged on a facts found or direct basis.  Id.  This applies to Veterans who served during the Vietnam era, which spans from February 28, 1961 to May 7, 1975.  Id.  

In August 2011, the RO sent a letter to the Veteran requesting additional information about his herbicide exposure.  In support of his claim, the Veteran stated that he resided on the perimeter of Korat at "Camp Friendship."  At the hearing he provided a map in an effort to demonstrate where Camp Friendship is located.  

The case was referred to the Joint Services Records Research Center (JSRRC) to request verification of exposure to herbicides or to make a formal finding that sufficient information required to verify herbicide exposure did not exist.  

In November 2011, the JSRRC coordinator responded, indicating that the evidence of record shows that the Veteran served in the Air Force from August 1972 to August 1976.  The coordinator noted that the Veteran's personnel records confirm that the Veteran served in Korat and Ubon and his military occupational specialty (MOS) was Avionics, Internal radar Nav Sys Tech.  The coordinator stated that the records do not discuss whether the Veteran's MOS duties involved duty on or near the perimeter.  Thus, the coordinator concluded that in the absence of evidence indicating duty on or near the perimeter, he was unable to corroborate the Veteran's claimed exposure to Agent Orange while serving in Thailand.  

The Board finds that although the Veteran served at Korat and Ubon during the Vietnam era, his MOS as an Avionics, Internal radar Nav Sys. Tech. and the evidence does not suggest that his duties were near the perimeter.  Therefore, the Board finds that exposure to herbicides cannot be conceded.  The Memorandum for Record does not suggest that the Veteran would have been exposed to herbicides during his service in Thailand.  Accordingly, the presumptive provisions of 38 U.S.C.A. § 1116 (for disabilities due to herbicide exposure) do not apply to the claim for service connection for diabetes mellitus.

Although presumptive service connection is not warranted, the Veteran is not precluded from establishing service connection for diabetes mellitus on a direct basis.  See Combee.  The evidence demonstrates, however, that this disability was not present in service or for many years after discharge.  The medical evidence shows and the Veteran stated that he was first diagnosed with diabetes in 1990, four years after he retired from service.  Moreover, although the Veteran was advised of the need for evidence showing the claimed disability from service until the present, he did not submit or identify such evidence.  In summary, the record discloses a remote, post-service onset of this disability.  There is a remarkable lack of credible evidence of pathology or treatment in proximity to service or within one year of separation.  The retirement examination's normal findings in November 1985 and the Veteran's specific denial of pertinent history are far more probative as to onset than any lay statements to the contrary.  In this case, the competent evidence clearly establishes that diabetes mellitus is not related to service. 

The grant of service connection requires competent evidence to establish a diagnosis and, as in this case, relate the diagnosis to the Veteran's service.  While the record reflects the Veteran's report of diabetes mellitus, it does not contain competent evidence which relates this claimed disability to any injury or disease in service, or to herbicide exposure.  The Board has considered the Veteran's argument that the claimed disability is related to service, to include herbicide exposure therein.  However, the record does not establish his exposure to the enumerated herbicide (Agent Orange).  Furthermore, since diabetes mellitus is a chronic disease, we have considered the potential applicability of 38 C.F.R. § 3.303(b).  However, diabetes mellitus was not noted, diagnosed or identified during service and there is no evidence suggesting that he had characteristic manifestations sufficient to identify the disease entity during service.  Rather, the retirement examination disclosed that the endocrine system was normal and that urinalysis was negative for sugar. 

With respect to peripheral neuropathy, the Veteran asserts that the condition is due to his diabetes mellitus.  The Board has determined that service connection for diabetes mellitus is not warranted.  As such, there is no basis upon which to grant service connection for the claimed disability on a secondary basis.

The record does not otherwise show that the Veteran's peripheral neuropathy was incurred in service or is otherwise attributable to service.  His service treatment records are unremarkable for any notation, complaints, treatment, or diagnoses related to this chronic disease.  See 38 C.F.R. § 3.303(b).  His November 1985 retirement examination established that his neurologic system and his upper and lower extremities were normal.  Peripheral neuropathy is first documented in the record in 2011, after being diagnosed with diabetes, and there is no reliable evidence otherwise linking the remote onset to service. 

For the foregoing reasons, the claims for service connection for diabetes mellitus and peripheral neuropathy must be denied.  In arriving at the decision to deny each claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, the preponderance of the evidence is against the claim and there is no doubt to be resolved.   Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for diabetes mellitus is denied.

Service connection for peripheral neuropathy is denied. 




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


